DETAILED ACTION
Claims 1-20 are pending
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US 10,794,153 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because both methods comprise substantially the same elements. 
Instant Application 17/061,173
US 10,794,153 B2
1. A method comprising: 
receiving a digital plan comprising scheduled tasks to be executed by one or more subsystems of a wellsite system, wherein execution of the scheduled tasks by the one or more subsystems will change a state of the wellsite system from a first state to a different, desired state of the wellsite system; 
transmitting task information for at least a portion of the scheduled tasks to computing devices that control the subsystems in order to change the state of the wellsite system from the first state to the different, desired state; 

receiving state information that represents a state of the wellsite system, wherein the state information comprises information that is generated using data from at least one or more sensors of the wellsite system; 

after transmitting the task information, monitoring a current state of the wellsite system using the state information in order to determine if the task information is effective in changing the current state; 

determining if the current state of the wellsite system transitions to the different, desired state in response to transmitting the task information; 

in response to determining that the current state of the wellsite system is not the different, desired state: 

identifying one or more additional tasks for execution by the one or more subsystems to change the state of the wellsite system from the current state to the different, desired state; and 

transmitting the one or more additional tasks to one or more of the computing devices associated with the subsystems.
1. A method comprising:
in a networked system, receiving scheduled tasks of a digital plan associated with subsystems of a wellsite system wherein the scheduled tasks are associated with achievement of desired states of the wellsite system, wherein the subsystems comprise at least a drilling subsystem and a mud subsystem;
transmitting task information for at least a portion of the scheduled tasks to computing devices in the networked system as associated with the subsystems;


receiving state information via the wellsite system;




assessing the state information with respect to one or more of the desired states to determine a condition;

based at least in part on the condition, scheduling a particular task; and

transmitting task information for the particular task to one or more of the computing devices in the networked system as associated with the subsystems, wherein the task information comprises information that is for operation of the mud subsystem within a specified time for performance of the particular task that is renderable to a computing device display with mud subsystem sensor data as a graphical user interface,
wherein the assessing comprises determining that the wellsite system did not achieve one of the desired states based at least in part on transmitted task information for one of the scheduled tasks of the digital plan, and
wherein the scheduling the particular task addresses the condition via the task information for the particular task and further comprising rescheduling one or more of the scheduled tasks of the digital plan responsive to scheduling the particular task.


The difference in the independent claim 1 of the patent includes limitation of “wherein the task information comprises information that is for operation of the mud subsystem within a specified time for performance of the particular task that is renderable to a computing device display with mud subsystem sensor data as a graphical user interface” having more details regarding  functionality which further narrows the claim of the patent. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to read the broader limitations of the instant application from the narrower limitation of the patent as the patent anticipates the broader limitation of the instant application.
Examiner Note
Telephone calls were made to Alec McGinn on 08/22/2022 to request an eTerminal Disclaimer, messages were left, but no response was received.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE A CHU JOY-DAVILA whose telephone number is (571)270-0692. The examiner can normally be reached Monday-Friday, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai T An can be reached on (571)-272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JORGE A CHU JOY-DAVILA/Primary Examiner, Art Unit 2195